UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                              DECISION AND ORDER
         v.                                                        19-CR-251-A
JILLIAN A. MARKS,
                                  Defendant.


      This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On May 27, 2021, defendant

Jillian A. Marks appeared before Magistrate Judge McCarthy and entered a plea of

guilty to Count 1 of the Indictment which charges her with obtaining a controlled

substance by fraud in violation of 21 U.S.C. § 843(a)(3), and to Count 3 of the

Indictment that charges her with fraudulent use of a government seal in violation of 18

U.S.C. §1017.

       Magistrate Judge McCarthy issued a Report and Recommendation (Dkt. No. 55)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. It is hereby

      ORDERED that, upon review of the transcript of the May 27, 2021, change-of-

plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Marks’s plea of guilty was knowing, voluntary, and has a

factual basis. Accordingly, defendant Marks’s plea of guilty is accepted based upon the

oral findings of the Magistrate Judge as confirmed in the written Report and
Recommendation. Dkt. No. 55. Sentencing is scheduled for October 25, 2021 at 12:30

pm. The parties are directed to the Court’s forthcoming Text Order for the submission

of sentencing documents.

      IT IS SO ORDERED.


                                        _s/Richard J. Arcara_________

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: June 29, 2021
